Bumpkin, J.
1. If the pleadings axe so defective that no legal judgment ■ can be rendered, the judgment will be set aside. Civil Code, § 5364. But a judgment can not be arrested or set aside for any defect in the pleadings or record which is aided by verdict, or amendable as matter of form. Civil Code, § 5365.
2. Under the ruling in Reid v. Jones, ante, 114, this action in its general scope and purpose was to enforce against the defendant the liability fixed by the charter of the Putnam County Banking Company upon its subscribing shareholders. It was alleged that the defendant 'was liable under such charter provision; and the allegation that he was a shareholder when the debt was created and the bank failed, without alleging in express terms that he was a subscribing shareholder, was merely an irregularity or defect of such character, when viewed in the light of the entire petition, as was amendable and cured by verdict; and after verdict and judgment a motion to set aside such judgment on that^ground should not have been sustained. Dill v. Jones, 3 Ga. 79; Moss v. Stokeley, 95 Ga. 675; Beall v. Blake, 13 Ga. 217; Wegman Piano Co. v. Irvine, 107 Ga. 68; Davis v. Bray, 119 Ga. 220.

Judgment reversed.


All the Justices eoneur.